255 S.W.3d 529 (2008)
William WHITED, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90134.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
*530 Scott Thompson, Saint Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Prior report: 144 S.W.3d 315.

ORDER
PER CURIAM.
William Whited appeals the judgment denying his Rule 29.15[1] motion for post-conviction relief after an evidentiary hearing. Whited argues that his trial counsel was ineffective for failing to investigate and call a witness. The motion court's findings and conclusions are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).
NOTES
[1]  All references to Rules are to Missouri Supreme Court Rules (2008).